This is an appeal from a final judgment of the Superior Court denying the employee’s claim for workmen’s compensation. The employee’s contention was that he had suffered a back injury while lifting a basket of brass parts weighing about 132 pounds at his employer’s place of business on January 24, 1969. The reviewing board affirmed and adopted the decision of the single member. The employee’s sole contention on appeal is that the single member failed to state the specific factual findings upon which he based his decision. Compare DiClavio’s Case, 293 Mass. 259, 261-262 (1936), and cases cited. The single member found, after reviewing the evidence, that the employee had “failed to sustain the burden of proving by a fair preponderance of all the evidence that he sustained an industrial injury at work on January 24, 1969.” See Barbagallo’s Case, 243 Mass. 86, 87 (1922). It is apparent from the record that this amounted to a statement that the single member was not convinced by the evidence. See and compare Laponius’s Case, 348 Mass. 773 (1964), and cases cited.

Judgment affirmed.